Per Curiam.
Michael A. Codr appeals from the judgment of the district court for Saunders County, which dismissed his petition to modify a decree of dissolution. The court determined that there was insufficient evidence of a material change in circumstances to justify a change in child custody granted to the wife, Karen R. Codr, under the dissolution decree.
*49“In an appeal involving an action for dissolution of marriage, the Supreme Court’s review of a trial court’s judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another.”
Huffman v. Huffman, 236 Neb. 101, 104, 459 N.W.2d 215, 219 (1990). Accord, Ritter v. Ritter, 234 Neb. 203, 450 N.W.2d 204 (1990); Ensrud v. Ensrud, 230 Neb. 720, 433 N.W.2d 192 (1988). From our review de novo on the record in these proceedings, we find no abuse of discretion by the district court.
We order the husband to pay the wife $1,000 to be applied toward her attorney fees for services in this court.
Affirmed.